DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              PERRY JOSEPH,
                                 Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2665

                              [July 16, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Lynch, Judge; L.T. Case No. 04001123CF10D.

  Harold D. Thompson of DeNovo Law, P.A., Orlando, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER, and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.